Citation Nr: 0919979	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  00-09 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), prior to November 
20, 2007 

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD, prior to April 5, 2008.

3.  Entitlement to an initial increased rating for carcinoma 
of the prostate, status post radical prostatectomy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Attorney Joseph Moore


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of October 2004 and February 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, in which the 
Veteran was granted an increased rating for his service-
connected carcinoma of the prostate, status post radical 
prostatectomy, and granted service connection for PTSD.

The Veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in December 
2001.  A transcript of the hearing is associated with the 
Veteran's claims folders.

The Veteran's appeal was previously before the Board in 
February 2008, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

The Board notes that subsequent to the RO's issuance of the 
July 2008 supplemental statement of the case, additional 
outpatient treatment records from the VA Medical Center in 
Birmingham, Alabama were added to the record.  However, the 
records are not pertinent to the Veteran's claim for an 
initial increased rating for carcinoma of the prostate, 
status post radical prostatectomy.  Therefore, a remand for 
RO consideration of this additional evidence is not 
necessary.

The issues of entitlement to a rating in excess of 50 percent 
for PTSD, prior to November 20, 2007, and entitlement to a 
rating in excess of 70 percent for PTSD, prior to April 5, 
2008 are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The residuals of the Veteran's prostate cancer are manifested 
by voiding dysfunction requiring the use of absorbent pads 
which must be changed two to four times per day.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for carcinoma of the prostate, status post radical 
prostatectomy, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. § 4.115, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2008).


Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2008), a 
single disability rating of 100 percent is warranted for 
malignant neoplasms of the genitourinary system.  A note 
following the code indicates that the 100 percent disability 
rating shall continue beyond the cessation of surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedures with a mandatory VA examination at the expiration 
of six months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. § 3.105(e) (2008).  If there has been no local 
reoccurrence or metastasis, residuals are to be rated on 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a 
Veteran takes issue with the initial rating assigned when 
service connection is granted for a particular disability, 
the Board must evaluate the relevant evidence since the 
effective date of the award and may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Analysis

The medical evidence of record shows that there has been no 
local reoccurrence or metastasis of the cancer.  The 
Veteran's service-connected disability, therefore, must be 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.

Here, the medical evidence of record reveals that the 
residuals of the Veteran's prostate cancer are manifested by 
voiding dysfunction.  Voiding dysfunction is rated under the 
three subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2008).

For residuals of urine leakage, a 20 percent rating is 
warranted if the disability requires the use of absorbent 
materials that must be changed less than 2 times per day.  A 
40 percent disability rating is warranted if the disability 
requires the wearing of absorbent materials that must be 
changed two to four times per day.  The maximum schedular 
disability rating of 60 percent rating is warranted if the 
disability requires the use of an appliance or the wearing of 
absorbent materials that must be changed more than four times 
per day.

In an October 2001 RO rating decision, the Veteran was 
granted service connection for carcinoma of the prostate, 
status post radical prostatectomy.  A 100 percent evaluation 
was assigned from December 11, 2000, based on evidence from 
M.K., MD and the Northeast Alabama Regional Medical Center, 
showing that the Veteran was diagnosed with prostate cancer 
on November 20, 2000 and underwent a radical prostatectomy on 
December 14, 2000.  A 20 percent evaluation was assigned, 
effective July 1, 2001, based on evidence from an April 2001 
VA examination showing that the Veteran reported having to 
urinate several times during the day and three to four times 
at night, and that he was noted to have marked incontinence, 
requiring the use of an absorbent pad.  

In his October 2001 notice of disagreement, the Veteran 
stated that he disagreed with the assigned 20 percent rating 
because the result of his prostatectomy was that he was 
impotent and had very little bladder control.

In the October 2004 rating decision on appeal, the RO granted 
the Veteran an increased rating of 40 percent for his 
service-connected carcinoma of the prostate, status post 
radical prostatectomy, effective July 1, 2001.  

On his November 2004 VA Form 9, the Veteran claimed that he 
was changing pads on average five or six times in a 24-hour 
period.

The record reflects that the Veteran experiences urine 
leakage that most nearly approximates the criteria for a 40 
percent disability rating.  On VA examination in April 2001, 
he reported marked incontinence, requiring the use of an 
absorbent pad.  During VA outpatient treatment in May 2002, 
he reported wetting one pad per day.  On VA examination in 
August 2004, he reported urge incontinence, occasional 
leakage, and wearing an absorbent pad and changing it three 
times per day.  Most recently, on VA examination in April 
2008, the Veteran reported urgency, dribbling, continual 
urinary leakage, stress incontinence, and wearing an 
absorbent pad which had to be changed two to four times per 
day.  There is no evidence of record showing that the Veteran 
has required the use of an appliance or that he is wearing 
absorbent materials that must be changed more than four times 
per day.

The Board has considered whether the Veteran may be entitled 
to a higher disability under the rating criteria specific to 
obstructed voiding and urinary frequency.  
The record, however, does not show that the Veteran has 
experienced urinary retention requiring catheterization or 
marked obstructive symptomatology on or after February 1, 
2006.  The rating criteria for obstructed voiding, therefore, 
are not applicable.

The record does show that the Veteran experiences urinary 
frequency.  For residual urinary frequency, a 20 percent 
disability rating is warranted for daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  The maximum schedular disability rating of 
40 percent rating is warranted for daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night.  The Veteran is presently receiving a 40 percent 
rating, therefore, an increased rating is not available under 
the criteria for urinary frequency.  The Board has considered 
whether there is any other schedular basis for granting this 
claim but has found none.

Finally, the Board has considered whether the Veteran's 
claims should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  The 
record reflects that during the period at issue, the Veteran 
has not required hospitalization for his prostate disability 
and that the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has determined that referral of the claim for extra-
schedular consideration is not warranted.



Duties to Notify and to Assist Claimants 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in January 2001, prior to the 
initial adjudication of the claim, and in August 2004, the 
Veteran was provided with the notice required by section 
5103(a).  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the Veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The Board also notes that although the Veteran has not been 
provided notice of the type of evidence necessary to 
establish an effective date for an increased initial 
disability rating for carcinoma of the prostate, status post 
radical prostatectomy, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased initial disability rating for carcinoma of the 
prostate, status post radical prostatectomy is not warranted.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claim was no more than harmless error.

Finally, the Board notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained, and that he has been given appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the denied 
claim.  The Board is also unaware of any such outstanding 
evidence.

The Board concludes that any procedural errors in the 
development and consideration of the claim were not 
prejudicial to the Veteran.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for carcinoma of the prostate, status post radical 
prostatectomy, is denied.


REMAND

In April 2006, the Veteran filed a notice of disagreement 
with the 50 percent initial rating assigned for his PTSD.  In 
September 2007, the RO issued a statement of the case, 
confirming the rating assigned in the April 2006 decision for 
the Veteran's service-connected PTSD.  In November 2007, the 
Veteran submitted a VA Form 9 and reiterated that he was 
appealing the assignment of the 50 percent rating for his 
PTSD.  In accordance with the Board's February 2008 remand 
directives, the Veteran was afforded a VA examination in 
April 2008 and the examination report was associated with the 
claims file.  In addition, outpatient treatment records from 
the VA Medical Center in Anniston, Alabama were added to the 
record.  In January 2009, a Decision Review Officer (DRO) 
decision was issued, which awarded a 70 percent evaluation, 
effective November 20, 2007, and a 100 percent evaluation, 
effective April 5, 2008, for the Veteran's service-connected 
PTSD.  However, the RO did not promulgate a supplemental 
statement of the case (SSOC) on this issue as mandated by 38 
C.F.R. § 19.31.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the Veteran's appeal of the disability rating 
assigned for his service-connected PTSD remains open.  

The Veteran should be issued an SSOC, discussing whether a 
rating in excess of 50 percent prior to November 20, 2007, 
and a rating in excess of 70 percent prior to April 5, 2008 
is warranted for the Veteran's service-connected PTSD.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

The Veteran and his representative 
should be provided an SSOC on the 
issues of entitlement to a 
disability rating in excess of 50 
percent prior to November 20, 2007 
and entitlement to a disability 
rating in excess of 70 percent prior 
to April 5, 2008, for the Veteran's 
service-connected PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


